13‐2853‐cv 
     Zavalidroga v. Cuomo 
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                            
 1           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  19th  day  of  December,  two  thousand 
 4   fourteen. 
 5    
 6           PRESENT:  RALPH K. WINTER, 
 7                            BARRINGTON D. PARKER, 
 8                            RAYMOND J. LOHIER, JR., 
 9                                    Circuit Judges.           
10   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11            
12           TOMAS ZAVALIDROGA, 
13            
14                                             Plaintiff‐Appellant, 
15                                     
16                                    v.                                 No. 13‐2853‐cv 
17    
18           ANDREW M. CUOMO, individually and 
19           officially as Governor of the State of New York, 
20           ERIC T. SCHNEIDERMAN, individually and 
21           officially as Attorney General of the State of New 
22           York, 
23            
24                                             Defendants‐Appellees. 
25   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     
        The Clerk of the Court is directed to amend the caption of this case as set forth 
     above. 
      
 1         FOR APPELLANT:             Tomas Zavalidroga, pro se, Old Forge, NY.   
 2    
 3         FOR APPELLEES:             Barbara D. Underwood, Solicitor General, Andrea 
 4                                    Oser, Deputy Solicitor General, Andrew B. Ayers, 
 5                                    Assistant Solicitor General, for Eric T. 
 6                                    Schneiderman, Attorney General of the State of 
 7                                    New York, Albany, NY.
 8    
 9         Appeal from a judgment of the United States District Court for the 
10   Northern District of New York (Norman A. Mordue, Judge). 
11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
12   AND DECREED that the judgment of the District Court is AFFIRMED. 
13         Tomas Zavalidroga, pro se, appeals from an order entered by the District 
14   Court on June 26, 2013, denying his motion to reopen the time to file an appeal 
15   under Federal Rule of Appellate Procedure 4(a)(6).  We assume the parties’ 
16   familiarity with the facts and record of the prior proceedings, to which we refer 
17   only as necessary to explain our decision to affirm. 
18         Zavalidroga’s motion to reopen was made pursuant to 28 U.S.C. § 2107(c), 
19   but we agree that the District Court could construe the motion as one made 
20   under Rule 4(a)(6), which is functionally equivalent.  See Bowles v. Russell, 551 
21   U.S. 205, 208 (2007).  Under Rule 4(a)(6), a district court may grant a party’s 
22   motion to reopen the time to file an appeal only if (1) the moving party did not 
23   receive notice from the court of the judgment or order sought to be appealed 
24   within 21 days of its entry; (2) the motion is filed within 180 days of the judgment 
25   or order’s entry or within 14 days of receiving notice from the court, whichever is 
26   earlier; and (3) no party would be prejudiced by the reopening of the time to file 
27   the appeal.  Fed. R. App. P. 4(a)(6).  However, “the rule does not require the 
28   district court to grant the relief, even if the requirements are met.”  In re 
29   WorldCom, Inc., 708 F.3d 327, 335 (2d Cir. 2013) (quotation marks omitted).  


                                                2
 1   Where the moving party is to blame for his failure to receive notice of the 
 2   judgment or order sought to be appealed, it is within the court’s discretion to 
 3   deny the motion.  Id. at 336‐38.  We review a district court’s denial of a Rule 
 4   4(a)(6) motion for abuse of discretion.  See id. at 340.       
 5           Even when afforded “special solicitude” as a pro se litigant, see Tracy v. 
 6   Freshwater, 623 F.3d 90, 101 (2d Cir. 2010), Zavalidroga presents no convincing 
 7   justification for his failure to properly notify the District Court of his myriad 
 8   address changes, and we therefore conclude that the District Court acted within 
 9   its discretion when it denied his motion to reopen.  See WorldCom, 708 F.3d at 
10   337. 
11           We decline to consider Zavalidroga’s claim, raised for the first time on 
12   appeal, that his due process rights were violated by the assignment of his case to 
13   allegedly partial judges by allegedly partial court staff.  See Greene v. United 
14   States, 13 F.3d 577, 586 (2d Cir. 1994). 
15           We have considered Zavalidroga’s remaining arguments and conclude 
16   that they are without merit.  For the foregoing reasons, the judgment of the 
17   District Court is AFFIRMED. 
18                                             FOR THE COURT: 
19                                             Catherine O’Hagan Wolfe, Clerk of Court  
20            




                                                  3